Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B (shown in figs. 34A, B) in the reply filed on 5/27/2022 is acknowledged. 
Claims 5-9 are withdrawn as being drawn to the non-elected embodiment (Species A) shown in figs. 33A-D, wherein the detachment coupling comprises a sacrificial material circumferentially external of a distal section of the pusher (see [0134] of instant application’s publication US 2020/0323534), the occlusive device includes a proximal cover (110; figs. 33B,C) positioned over a distal end of the pusher, and the system includes a heater (104) positioned around an external circumference of the pusher (fig. 33A). In contrast to what is claimed in claims 5-9, the elected embodiment (Species B, figs. 34A,B) includes a detachment coupling (152) positioned distal of a distal end of the pusher (not circumferentially external of a distal end of the pusher) in the form of a ring-shaped element (152) including one or more apertures (152A), a tether (159, which may be considered a sacrificial material) that extends within the slot (156A) of the pusher and is not disclosed as being circumferentially external of a distal section of the pusher, and a heater (coil 158) that is positioned within the slots (and not around an external circumference of the pusher). Because ring (154) of the embodiment shown in figs. 34A,B is positioned circumferentially external of a distal section of the delivery tube as understood in view of fig. 34A and could be considered the claimed detachment coupling (instead of ring 152), claims 4 and 21 are considered to read on the elected embodiment. 
Specification
The disclosure is objected to because of the following informalities: in par. [0137] of instant application filed 6/26/2020, “Each tether 158” should read “Each tether 159” (consistent with figure 34B and the remainder of the paragraph).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 includes “the one or more ring-shaped elements” which lacks antecedent basis, noting that only one ring-shaped element has been previously recited (“a ring-shaped element” as introduced in claim 12). As best understood, it appears that the claim is meant to read “the one or more apertures of the ring-shaped element[[s]]” and has been thus treated for the purposes of claim interpretation. Claim 16 is rejected by virtue of its dependence from claim 15. 
Claim 17 includes “the pusher” in lines 5, 7 and 8 which lacks antecedent basis. For the purposes of claim interpretation, “the pusher” is being treated as though it reads “the delivery tube” each time it appears in claim 17. Claims 18-22 are rejected by virtue of their dependence from claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 4, 10-15, 17, and 20-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gifford, III et al. (US 2002/0111646). Regarding claims 3, 10, and 17, Gifford discloses an occlusive system comprising an occlusive device (6) having a proximal opening (opening at proximal end of coil), a pusher (11) releasably connected to the occlusive device, the pusher having a lumen (12)  therethrough, the lumen/passage spanning along the entire length of the pusher (as understood in view of fig. 1, noting fluid source 16), a detachment coupling (22A; figures 6,7) detachably linking the pusher and the occlusive device, wherein the detachment coupling is positioned externally of the pusher lumen (see figs. 6-8) so as to form a continuous passage (“throughway” in claim 10) between the lumen of the pusher and the proximal opening of the occlusive device (see figs. 6-7).  Regarding claim 17, element (11) is considered the claimed delivery tube having a delivery lumen therethrough configured for passage of an embolic material (noting that “configured for passage of an embolic material” is a recitation of intended use; since the delivery tube allows fluid to pass ftherethrough, it meets this functional limitation). The detachment coupling is positioned externally of the delivery lumen (figs. 5, 6) to form a continuous passage extending between a proximal end of the pusher and a distal end of the pusher so as to allow passage of the embolic material through the delivery tube. 
Regarding claims 4 and 21, the detachment coupling (22A) is positioned circumferentially external of a distal section (32) of the delivery tube. 
Regarding claims 11 and 20, the detachment coupling (22A) is positioned distal of a distal end of the pusher/delivery tube (11; i.e., the coupling extends distal of the distal end of the pusher/delivery tube).
Regarding claims 12 and 13, the detachment coupling is a ring-shaped element (consider portion 22A) including one or more apertures (consider central opening of ring-shape or apertures 28; [0034]).
Regarding claim 14, a distal section (32) of the pusher includes one or more slots (28 in portion 32 of the pusher), the one or more slots aligned with one or more apertures (28 in 22A) of the ring-shaped elements (see fig. 6-7).
Regarding claim 15, the system comprises a tether (material 10) linking the ring-shaped element (22A) to the distal end of the pusher (i.e., forms link between portion 32 of pusher and ring-shaped element 22A since it is disposed therebetween), wherein the tether extends between the one or more slots of the pusher and the one or more apertures of the ring-shaped elements (see 35 USC 112b rejection above). The term “tether” is being give its broadest reasonable interpretation of a restraint that inhibits free movement, and is not considered to be limited to any particular shape or size.
Regarding claim 22, the delivery tube (12) is a microcatheter as understood in view of par. [0030], noting that delivery element (8) may comprise a catheter and fits through a microcatheter as per par. [0029] and [0030].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gifford in view of Sung et al. (US 5,645,082). Gifford discloses an occlusive device, but fails to disclose that the occlusive device comprises a mesh composed of one or more wires and instead discloses an occlusive device in the form of a coil. However, Sung discloses that an occlusive device comprising a mesh (100, fig. 14)) formed of one or more wires (col. 9, ll. 5-25) is a known alternative to an occlusive device comprising a coil (90; fig. 13). It would have been obvious to one of ordinary skill in the art to configure the occlusive device of Gifford as a mesh instead of a coil in view of the teachings of Sung because such a modification can be considered a simple substitution of one known occlusive device configuration (simple coil) for another (tubular mesh) wherein the results are predictable and there is a reasonable expectation of success. Because the occlusive device of Gifford in view of Sung is capable of being placed inside the sac forming an aneurysm, it is considered an “aneurysm occluding intrasaccular mesh” and meets this recitation of intended use. 

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 6/10/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771